DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1 , 7, and 9: The limitation, “an information input step of inputting product type information that indicates a product type and a serial number displayed on the processing tool or a case of the processing tool to the processing apparatus when the processing tool is mounted to the processing apparatus,” is indefinite.

“an information input step of inputting product type information to the processing apparatus when the processing tool is mounted to the processing apparatus, wherein the product type information, , indicates a product type and a serial number 
Re Claim 3: The limitation, “the product type information and the serial number are read,” is indefinite.  Claim 3 depends on claim 1, and thus incorporates all limitations of claim 1.  Claim 1 includes the limitation, “product type information that indicates
a product type and a serial number,” that suggests that ‘a product type and a serial number’ are part of the product type information.  If the serial number is already a part of the product type information, the phrase, ‘and the serial number’ in the limitation, “the product type information and the serial number are read,” is redundant and confusing.
Following is a proposed amendment based on an examiner’s interpretation: “the product type information is read,”
	Claims 4 and 5 are indefinite at least due to dependency on the indefinite base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA (Admitted Prior Art - US 20180307199 A1) in view of Sekiya (JP2014065583A).
Re Claim 1: APA discloses a management method of a processing tool mounted to a processing apparatus (p2: Techniques are known in which a processing tool such as a cutting blade or a grinding wheel having a grinding abrasive is mounted to a processing apparatus), the management method comprising:
an information input step of inputting product type information to the processing apparatus when the processing tool is mounted to the processing apparatus (p2: When this processing tool is mounted to the processing apparatus, the size and product information (the size of abrasive grains, the kind of bond, and so forth) of the processing tool are input to the processing apparatus and the processing tool is mounted.); 
operating the processing apparatus to modify a workpiece (p2: processing is carried out to divide a plate-shaped workpiece), wherein the processing apparatus is a cutting apparatus (p2: a cutting apparatus).

a workpiece is held by a chuck table, and wherein the processing tool is a cutting blade; and
a tallying step of counting a number of inputs of the serial number regarding each identical product type of cutting blade and tallying the number of uses regarding each product type from input information,
wherein order timing of each product type of cutting blade is determined from the number of uses and wherein the number of uses of each product type of cutting blade in a plurality of processing apparatuses is tallied in the tallying step and each product type of cutting blade is ordered in bulk.
Sekiya discloses that the product type information, displayed on the processing tool or a case of the processing tool, indicates a product type and a serial number (p14: a barcode that identifies the product (product name, product type, application, etc.) on the product itself or the product package. Examiner: that information indicates a particular type of information i.e. a serial number does not further define the method claim.),
a workpiece is held by a chuck table, and wherein the processing tool is a cutting blade (p4: In this cutting device, a chuck table for holding a workpiece such as a semiconductor wafer or an optical device wafer, a cutting means for cutting the workpiece held on the chuck table); and

wherein order timing of each product type of cutting blade is determined from the number of uses and wherein the number of uses of each product type of cutting blade in a plurality of processing apparatuses (p15: a stock quantity is set for each user (T company, S company, P company, F company) is tallied in the tallying step and each product type of cutting blade is ordered in bulk (p18: The person in charge of managing the stocked products on the manufacturer side grasps the number of used products for each stocked product (A product, B product, C product, D product) from the product usage status table displayed on the display means 4d, and replenishes the stock.  Then, the quantity of products created in the stock product delivery status table is delivered to the user (delivery process). p21: the manufacturer side puts the in-stock product at the timing when the user uses the product.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Sekiya’s teaching in the method of APA for the purpose of timely providing replaceable processing tools, i.e. cutting blades.

Re Claim 7: APA discloses a management method of a processing tool mounted to a processing apparatus (p2: Techniques are known in which a processing tool such as a cutting blade or a grinding wheel having a grinding abrasive is mounted to a processing apparatus), the management method comprising:
an information input step of inputting product type information to the processing apparatus when the processing tool is mounted to the processing apparatus (p2: When this processing tool is mounted to the processing apparatus, the size and product information (the size of abrasive grains, the kind of bond, and so forth) of the processing tool are input to the processing apparatus and the processing tool is mounted.); 
operating the processing apparatus to modify a workpiece (p2: processing is carried out to divide a plate-shaped workpiece), wherein the processing apparatus is a grinding apparatus (p2: a grinding apparatus).
APA however does not disclose that the product type information, displayed on the processing tool or a case of the processing tool, indicates a product type and a serial number,
a workpiece is held by a chuck table, and wherein the processing tool is a grinding wheel; and

wherein order timing of each product type of grinding wheel is determined from the number of uses and wherein the number of uses of each product type of grinding wheel in a plurality of processing apparatuses is tallied in the tallying step and each product type of grinding wheel is ordered in bulk.
Sekiya discloses that the product type information, displayed on the processing tool or a case of the processing tool, indicates a product type and a serial number (p14: a barcode that identifies the product (product name, product type, application, etc.) on the product itself or the product package. Examiner: that information indicates a particular type of information i.e. a serial number does not further define the method claim.),
a workpiece is held by a chuck table, and wherein the processing tool is a grinding wheel (p3: The grinding device for grinding the back surface of the semiconductor wafer includes a chuck table having a holding surface for sucking and holding the wafer, a grinding means provided with a grinding wheel for grinding the wafer sucked and held on the holding surface of the chuck table); and
a tallying step of counting a number of inputs of the serial number regarding each identical product type of grinding wheel (fig 1, p15: The information processing device 4 is placed in stock (A product, B product, C product, D product) and a stock quantity is set for each user (T company, S company, P company, F company). The inventory product list is stored in the storage means 4b.) and tallying the number of uses 
wherein order timing of each product type of grinding wheel is determined from the number of uses and wherein the number of uses of each product type of grinding wheel in a plurality of processing apparatuses (p15: a stock quantity is set for each user (T company, S company, P company, F company) is tallied in the tallying step and each product type of grinding wheel is ordered in bulk (p18: The person in charge of managing the stocked products on the manufacturer side grasps the number of used products for each stocked product (A product, B product, C product, D product) from the product usage status table displayed on the display means 4d, and replenishes the stock.  Then, the quantity of products created in the stock product delivery status table is delivered to the user (delivery process). p21: the manufacturer side puts the in-stock product at the timing when the user uses the product.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Sekiya’s teaching in the method of APA for the purpose of timely providing replaceable processing tools, i.e. grinding wheels.

Claims 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA (Admitted Prior Art - US 20180307199 A1) modified by Sekiya (JP2014065583A) in view of Kaneko (US 20160219167 A 1).

the management method of a processing tool according to claim 5, further comprising:
an ordering step, wherein upon determining the order timing based on whether or not the number of uses has reached the threshold (Kaneko p68: The management server 106 arranges for delivery of the new consumable product to the customer, when the remaining stock quantity drops below a threshold. p89: The threshold is set in advance in such a manner that the consumable product is delivered at an appropriate timing), an order is placed including product type of a predetermined quantity (Kaneko p8: predetermined number of new consumable products are constantly stocked, APA p2: orders the necessary number of processing tools from a manufacturer).
Re Claim 5: APA modified by Sekiya discloses the management method of a processing tool according to claim 1.
APA modified by Sekiya however does not disclose a determination step of setting a threshold of the number of uses regarding each product type of the processing tool and determining the order timing based on whether or not the number of uses has reached the threshold.
Kaneko however discloses a determination step of setting a threshold of the number of uses regarding each product type of the processing tool and determining the order timing based on whether or not the number of uses has reached the threshold (p68, p89).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Kaneko’s .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA (Admitted Prior Art - US 20180307199 A1) modified by Sekiya (JP2014065583A) in view of Hayakawa (JP 2014033123 A).
Re Claim 9: APA discloses a management method of a processing tool mounted to a processing apparatus (p2: Techniques are known in which a processing tool such as a cutting blade or a grinding wheel having a grinding abrasive is mounted to a processing apparatus), the management method comprising:
an information input step of inputting product type information to the processing apparatus when the processing tool is mounted to the processing apparatus (p2: When this processing tool is mounted to the processing apparatus, the size and product information (the size of abrasive grains, the kind of bond, and so forth) of the processing tool are input to the processing apparatus and the processing tool is mounted.); 
operating the processing apparatus to modify a workpiece (p2: processing is carried out to divide a plate-shaped workpiece).
However APA does not disclose that the product type information, displayed on the processing tool or a case of the processing tool, indicates a product type and a serial number,
a workpiece is held by a chuck table; and

wherein order timing of each product type is determined from the number of uses and wherein the number of uses of each product type in a plurality of processing apparatuses is tallied in the tallying step and each product type is ordered in bulk.
Sekiya discloses that the product type information, displayed on the processing tool or a case of the processing tool, indicates a product type and a serial number (p14: a barcode that identifies the product (product name, product type, application, etc.) on the product itself or the product package. Examiner: that information indicates a particular type of information i.e. a serial number does not further define the method claim.),
a workpiece is held by a chuck table, (p3: The grinding device for grinding the back surface of the semiconductor wafer includes a chuck table having a holding surface for sucking and holding the wafer, a grinding means provided with a grinding wheel for grinding the wafer sucked and held on the holding surface of the chuck table); and
a tallying step of counting a number of inputs of the serial number regarding each identical product type (fig 1, p15: The information processing device 4 is placed in stock (A product, B product, C product, D product) and a stock quantity is set for each user (T company, S company, P company, F company). The inventory product list is stored in the storage means 4b.) and tallying the number of uses regarding each product type from input information (p17: the information processing device 4 aggregates the number 
wherein order timing of each product type is determined from the number of uses and wherein the number of uses of each product type in a plurality of processing apparatuses (p15: a stock quantity is set for each user (T company, S company, P company, F company) is tallied in the tallying step and each product type is ordered in bulk (p18: The person in charge of managing the stocked products on the manufacturer side grasps the number of used products for each stocked product (A product, B product, C product, D product) from the product usage status table displayed on the display means 4d, and replenishes the stock.  Then, the quantity of products created in the stock product delivery status table is delivered to the user (delivery process). p21: the manufacturer side puts the in-stock product at the timing when the user uses the product.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Sekiya’s teaching in the method of APA for the purpose of timely providing replaceable processing tools.
However, APA modified by Sekiya dose not disclose that the processing apparatus is a polishing apparatus, the processing tool is a polishing pad, and the product type is a polishing pad.
Hayakawa however discloses that the processing apparatus is a polishing apparatus, the processing tool is a polishing pad, and the product type is a polishing 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Hayakawa’s teaching in the method of APA modified by Sekiya for the purpose of polishing to-be-processed object (Hayakawa: abst).

Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of new ground of rejection.
Sekiya discloses that a workpiece is held by a chuck table, and wherein the processing tool is a cutting blade (p4: In this cutting device, a chuck table for holding a workpiece such as a semiconductor wafer or an optical device wafer, a cutting means for cutting the workpiece held on the chuck table).
Sekiya also discloses that the number of uses of each product type of cutting blade in a plurality of processing apparatuses (p15: a stock quantity is set for each user (T company, S company, P company, F company) is tallied in the tallying step and each product type of cutting blade is ordered in bulk (p18: The person in charge of managing the stocked products on the manufacturer side grasps the number of used products for each stocked product (A product, B product, C product, D product) from the product usage status table displayed on the display means 4d, and replenishes the stock.  Then, the quantity of products created in the stock product delivery status table is delivered to the user (delivery process). p21: the manufacturer side puts the in-stock product at the timing when the user uses the product.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TAE W KIM/Examiner, Art Unit 2887                                                                                                                                                                                             
/THIEN M LE/Primary Examiner, Art Unit 2887